DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 10.6.2021 is objected to because of the following informalities: the incorrect paragraph numbers are used. 
Upon reconsideration of the examiner’s position, the objection to the specification of the previous Office Action (OA), mailed 7.6.2021, is withdrawn; hence, the amendment filed 10.6.2021 is not entered and further amendments are not necessary.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Frontz (Reg. No. 65,198) on 10.18.2021.
The application has been amended as follows: 
In claim 1, line 12 (last line), replace “the lithographic site” with –the respective lithographic site--.
In claim 12, line 5, replace “the respective lithographic sites” with --the respective lithographic site--.
In claim 14, line 1, replace “annealing” with –annealing,-- (insert a comma after “annealing”).
In claim 20, lines 4 and 7, replace “the dopant atom” with –the dopant atoms—(two instances).
In claim 22, line 3, replace “atom” with –atoms--.
In claim 26, line 3, replace “atom” with –atoms-- (two instances).
In claim 27, line 4, replace “an amount of energy” with –the amount of energy—
In claim 27, line 5, replace “the magnitude” with –a magnitude--.

Allowable Subject Matter
Claims 1-6, 8, 11-12, 14, 16, 19-20, 22-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest “dosing, at a temperature below 100 K, the surface portion using a gas with molecules comprising the dopant atom and hydrogen atoms in a manner such that, a portion of the molecules bonds to the surface portion” as recited within the context of claim 1.
US 7097708 B2 to Clark et al. discloses dosing a surface portion using a gas with molecules comprising the dopant atom (PH3) in a manner such that, a portion of the molecules bonds to the surface portion (Fig. 2a step (c)), but fails to disclose the claimed invention of claim 1.
In addition, the applicant alleges (p. 8-9, reply filed 10.6.2021) that the objections/rejections of the previous Office Action (OA) are overcome. The examiner agrees and in conjunction with the instant examiner’s amendment, the claims are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894